Citation Nr: 1739032	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board also notes that the November 2013 VA Form 9 indicates that the Veteran wanted a Travel Board hearing.  In an August 2016 letter, the Veteran was informed that his name was placed on a list of persons wanting a Travel Board hearing.  He was told that his name would be kept on the list of persons wanting such a hearing unless told otherwise.  As no response was forthcoming from the Veteran and no hearing was held, the Board sent an additional letter in July 2017 requesting clarification as to whether a hearing was still desired.  The letter states that if the Veteran did not respond within 30 days, the Board would use his previous selection in scheduling a hearing.  Again, the Board did not receive a response to the letter, and the June 2017 Informal Hearing Presentation (IHP) submitted in support of the claim presents argument without mentioning a hearing.  As such, the request for a hearing has not been withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

It is contended that service connection is warranted for skin cancer.  The Veteran points out that he was treated for a sebaceous cyst during service.  He argues that this indicates the onset of his many skin cancers which have been noted over the years.  He reported that he had one removed in approximately 1970 and has had many more excised since 2000, as evidenced in the claims file.  In the alternative, he argues that his skin cancer is the result of the numerous sunburns he suffered in service.  There is a private physician's statement of record that is supportive of this argument.  

Review of the record does reflect that the Veteran was treated during service for a sebaceous cyst in the neck area.  It was drained and no residuals were noted, to include at time of service separation examination in November 1952.  These records are also negative for report of sunburn treatment during service.  

Post service private records beginning in 2000 and continuing to 2010 show that the Veteran was treated for various skin cancers, to include basal cell carcinomas and squamous cell carcinomas.  

In a July 2010 statement, the Veteran reported that he also had a skin cancer removed at a private facility in Chicago 40 years earlier (approximately 1970).  

A VA examination was conducted in October 2010.  The examiner reviewed the file and examined the Veteran.  While the Veteran's multiple treatments for various skin cancers were noted, it was opined that there was no relationship between these carcinomas and the inservice sebaceous cyst that was removed and that the sebaceous cyst (benign cyst) that was removed and "in no way is related to or causes or aggravates skin cancer in the future."  

Subsequently added to the record was a private physician's March 2013 opinion that the Veteran's multiple squamous and basal cell carcinomas since 2000 resulted from the "constant sunburns" that he suffered while in South Korea in 1950 and 1951.  She further noted that the Veteran had "Type I" skin and burned easily.  This inservice sun exposure resulted in his post service skin cancers.  

Whether alleged inservice sun exposure resulted in the Veteran's multiple post service skin cancers was not addressed by the VA examiner in 2010.  The Veteran's representative has requested in the June 2017 IHP that such be addressed by a VA specialist.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

As noted above, there is a pending request for a Travel Board hearing.  This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his skin cancers, on appeal.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  A specific attempt should be made to obtain pertinent records (from approximately 1970) from Rush Presbyterian St. Luke's Medical Center in Chicago, Illinois.  The address is reported to be 1725 W Harrison St., Ste 364, Chicago, IL 60612.  The Veteran reported that he was treated by a "Dr. Shorey" and that a skin cancer was removed.  

All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Then, schedule the Veteran for an appropriate VA examination for an opinion as to the etiology of the Veteran's skin cancers, to include multiple squamous cell and basal cell carcinomas.  

The examiner must address the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's skin disorder, to include basal cell carcinomas and squamous cell carcinomas, were incurred in (due to disease or injury in) service?  

The examiner must specifically address whether he or she agrees with the July 2010 examiner's opinion that basal cell carcinomas and squamous cell carcinomas are unrelated to inservice treatment for a sebaceous cyst.  The examiner is also to address whether post service skin cancers resulted from alleged inservice sun exposure, to include "constant sunburns."  The examiner must reconcile this notation by the private physician in her March 2013 opinion with the fact that the service treatment records (STRs) are negative for corroboration of inservice sunburns.  

The examiner must include in the examination report the rationale for any opinion expressed.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

4.  The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


